Citation Nr: 1401345	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-28 852	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE referred 

Entitlement to an initial evaluation greater than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to June 2002 and from November 2003 to December 2007.  He had a period of active duty for training from August 1990 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  Jurisdiction rests with the RO in Lincoln, Nebraska.  The Veteran testified at an August 2011 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file. 

The Veteran's appeal was remanded by the Board in February 2012 for VA examinations and updated VA treatment records from the Omaha, Nebraska VA Health Care System and in June 2013 to obtain any private treatment records for GERD that may be identified by the Veteran.  The Veteran was provided a VA examination in March 2012, and the Veteran's updated VA treatment records from Omaha, Nebraska have been associated with his claims file.  Additionally, in August 2013, the Veteran was sent VA Form 21-4142, an authorization and consent form to obtain records from any identified private healthcare providers who provided him with treatment for GERD.  The Veteran did not respond to this request.  Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2012 and June 2013 remands in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, there is evidence in the record to raise a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disabilities.  Specifically, the Veteran filed VA Form 21-8940 in February 2009, based on his service-connected disabilities of a traumatic brain injury, posttraumatic stress disorder and a spinal condition.  A June 2009 rating decision deferred adjudication of the TDIU claim but the record does not reflect that the claim has yet been adjudicated.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability then at issue before the Board, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit.  Id.  In this case, the TDIU claim specifically references only service-connected disabilities that are not currently on appeal to the Board.  Additionally, the Veteran stated, in a March 2012 VA examination, that he is still seeking work and the examiner also stated that the Veteran's esophageal condition did not impact his ability to work.  Thus the Board lacks jurisdiction over the TDIU claim and it is referred below to the RO for further action.

Thus, the issue of entitlement to a TDIU, raised by the record in February 2009, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim and the claim is referred to the AOJ for appropriate action.


FINDINGS OF FACT

The Veteran's GERD is manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbances caused by esophageal reflux, accompanied by substernal pain, productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not greater, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.21, 4.113, 4.114, Diagnostic Code 7346 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for GERD arose from a disagreement with the initial evaluation assigned following the grant of service connection for GERD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained and are in the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided an esophagus and hiatal hernia examination to the Veteran in March 2012 and a general examination in December 2007.  Each examiner interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007)  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was afforded a hearing before a DRO in January 2009, and before the Board in August 2011.  During each hearing, the hearing officer noted Veteran needed to provide evidence of the current nature and severity of his GERD in order to substantiate his claim. The Veteran was assisted at both hearings by an accredited representative from the Veterans of Foreign Wars of the United States.  The Veteran's representative, VLJ, and DRO all asked questions to ascertain the current symptomatology of the Veteran's service-connected GERD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected GERD.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

This appeal arises from the rating decision in which service-connection was established for GERD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  See 38 C.F.R. §§ 4.14, 4.113 (2013).

The Veteran's GERD is rated under Diagnostic Code 7346 for hiatal hernia.  Based on the Veteran's predominant symptoms and disability in the evidence discussed, Diagnostic Code 7346 is the most appropriate code and reflects the dominant disability picture of the Veteran.

Diagnostic Code 7346 provides for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  A hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability rating.  

In a March 2012 VA examination, the examiner noted symptoms of persistently recurrent epigastric distress, pyrosis, reflux, regurgitation and sleep disturbance caused by esophageal reflux.  The March 2012 VA examiner also stated that the level of the Veteran's GERD appeared to moderately severe, his reflux was quite severe and indicated a somewhat moderate impairment of health because of his continued GERD symptoms on a daily (and nightly) basis.  The December 2007 VA examiner noted symptoms of heartburn, epigastric pain, scapular pain, nausea and vomiting and the Veteran denied other symptoms including arm pain, hematemesis, dysphagia, reflux and regurgitation.  The December 2012 VA examiner also stated that the condition did not affect general body health or body weight but the ability to perform daily functions during flare-ups was limited and the number of attacks during the past year was 100.

Additionally, while neither the December 2007 VA examiner or March 2012 VA examiner noted the existence of dysphagia and the March 2012 examiner did not note substernal or arm or shoulder pain, as required by the 30 percent rating category, the Veteran testified that he has these symptoms.  Specifically, during the August 2011 Board hearing, the Veteran answered affirmatively when asked if he was having problems, usually in conjunction with his regurgitation with dysphagia or swallowing. He also testified, in August 2011, that he has substernal pain.  The Veteran also testified, in January 2009, during the DRO hearing, that he has substernal pain, and that when he first experienced it he thought it was a heart attack.  He also testified, in January 2009, that he experienced dysphagia especially during periods of regurgitation.  In this case, the Veteran is competent to report these symptoms because these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

As noted above, the criteria for a 30 percent rating requires persistent distress, dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  After a review of the evidence, the Board finds that the Veteran is entitled to a 30 percent rating for GERD, but no higher.  The evidence above supports that the Veteran has all the required symptoms for the 30 percent rating and the March 2013 VA examiner stated that the Veteran's GERD is moderately severe, which more closely approximates the criteria for the 30 percent rating category rather than the 10 percent rating category.  

The Veteran reported no material weight loss, hematemesis, or melena.  In fact VA treatment records show and the Veteran testified, in August 2011, that he has been advised to lose weight.  For a rating higher than the 30 percent rating, under DC 7346, the evidence must show symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health to warrant a 60 percent disability rating.  The evidence in this instance does not support such a finding, nor does the disability picture more nearly approximate the schedular criteria for a 60 percent rating.  

Based upon the evidence of record, the Veteran's GERD is manifested by dysphagia, pyrosis, reflux, regurgitation, and sleep disturbances caused by esophageal reflux, accompanied by substernal pain, productive of considerable impairment of health, as required for a 30 percent rating and as a 30 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for GERD, there is no basis for staged ratings for this claim.  Furthermore, the Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating, but under 38 C.F.R. § 4.114 (2013), a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, and the predominant disability picture is best rated by the criteria for hiatal hernia.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's GERD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pyrosis, reflux, regurgitation, sleep disturbances, and dysphagia among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting symptoms productive of several impairment of health, which is a level of disability that is greater than what the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

In sum, there is a basis for a schedular rating higher of 30 percent, but no higher, for the Veteran's service-connected GERD.  An increase to an even higher rating is not warranted by the preponderance of evidence.  Therefore, benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 30 percent rating, but no greater, for GERD is granted, subject to the applicable regulations concerning the payment of monetary benefits. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


